Title: From James Madison to Joseph S. Lewis and Company, 16 July 1804 (Abstract)
From: Madison, James
To: Joseph S. Lewis and Company


16 July 1804, Department of State. “I have received your letter of the 7th. inst. with the p[r]otest enclosed in it [not found], respecting the capture of the Schooner Regulator. The laws of France doubtless require judicial proceedings to be had in a case of prize, carried like your property, into a neutral Country: it would therefore be advisable for you to ascertain their course and make a proper defence or appeal, as may be requisite. If irregularity has been committed by converting the property, without due authority, or by any other illegal act, your resort will be against the captors and their sureties at Guadeloupe, where it appears to have been commissioned, and must have given the security required by Treaty. Before an attempt has been made to obtain redress by an appeal to the judiciaries of France, the capture cannot become a subject of Governmental interferance.”
